In an action inter alia to declare that the position of Register of Vital Statistics in the City of Yonkers is an unclassified civil service position, the plaintiff city appeals from a judgment of the Supreme Court, Westchester County, dated February 3, 1976, which, inter alia, declared that the said position is a classified position, pursuant to section 40 of the Civil Service Law, and that it is practical to determine the merit and fitness of applicants for the position by competitive examination. Judgment affirmed, with $50 costs and disbursements, on the opinion of Mr. Justice Burchell at Special Term. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur. [87 Misc 2d 467.]